THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com August 4, 2010 Ms. Maryse Mills-Apenteng Special Counsel Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: Surna Inc. Form S-1 Registration Statement File No. 333-164578 Dear Ms. Mills-Apenteng: In response to your letter of comments dated July 12, 2010, please be advised as follows: Business 1.The clarification you requested has been provided. 2.The information you requested has been provided. Management 3.Disclosure has been provided that there are no family relationships between any of the officers and directors. Other 4.The financial statements have been updated through May 31, 2010. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL: hdw cc: Surna Inc.
